Title: To Benjamin Franklin from Coder, 12 June 1777
From: Coder, Henry
To: Franklin, Benjamin


Hotel d’angletere rue de seinefaubourg st. germain ce judi 12e juin 1777
J’ay l’honeur de shoitér [souhaiter] le bonsoir a Monsieur le docteur fraklin. Je le prie, de revoir la notte, que je lui ay envoiée avec les modeles en couti. Comme mon intention et celle de M. dubourg (dont la femme est a toute extremité) n’a eté que d’empechér que Mrs. franklin et deane ne fussent eternelement les dupes de l’hinumaine facon de pensér et d’agir heuropéene, notre objét sera toujours rempli, si ces Mrs., en donnant la fourniture, a autres, qu’a la compagnie proposée par Mrs. dubourg et coder, d’apres les modeles en drap, sont aussi bien scervis et au meme prix. Mrs. dubourg et coder, demendent une reponsce prompte et decisive, etant pressés eux meme de la faire a des fabriquants dans tous les genres et surtout a leurs ballieurs des fonds qu’ils tienent en suspends depuis plus d’un mois.

  M. codér ne respire qu’aprés le moment de passér en amerique, ou il se flatte de meritér par sa conduite les eloges du congrés, la confience et l’œstime des generaux et l’amitie des ameriqains. Vous avez du voir, dans les diferentes nottes que je vous ay fait remetre quelle est ma facon de penscer, sur bien des objets, qui doivent vous interessér. Je faits des voeux bien seinceres pour que mes craintes ne se realisent point, et pour que vous jouissiés bientot, dans le sein de l’amerique, avec vos amis et freres, des douceurs de la liberté. Je vous repete encore que pour avoir fait constament mon devoir, j’ai eté exillé quatre fois et qu’il est de toute impossibilite, de faire le bien, dans mon pauvre et degoutant pays ou regnient les tenebres et l’horeur.
Coder
